Civilian-military cooperation and the development of civilian-military capabilities (short presentation)
The next item is the report by Christian Ehler, on behalf of the Committee on Foreign Affairs, on civilian-military cooperation and the development of civilian-military capabilities.
Madam President, Commissioner, ladies and gentlemen, at an international level, the Member States of the European Union have undertaken to make a significant contribution to civil and military crisis management capabilities throughout the world. However, in many cases, we simply pay lip-service to this undertaking, which is formulated several times in the Helsinki Headline Goal as well as elsewhere. Let me put it in black and white: 25% of the positions approved by the Member States for the European Union's currently active civil missions, such as EULEX or EUPOL, are unfilled. The objectives and structures for the civil and military capabilities of the European Union repeatedly formulated by the Member States could hardly be further from reality. That is why the European Parliament has decided to produce an own-initiative report on the development of civil and military structures and coordination in the European Union.
Specifically: Parliament once again states in this report that the particular civil and military capabilities of the European Union are one of the most important instruments in its foreign policy and common security and defence policy. We have taken an unusual route in facing up to Parliament's responsibilities in the context of the Lisbon process. We did not start with a report, but instead began by creating the empirical basis for this report. We have formulated very specific proposals based on these figures, which is why we have the support of the broad majority of the Committee on Foreign Affairs: on a strategic level, we have made concrete proposals for the establishment of a structure of equal partnership between the military and civilian arms of the new European External Action Service; while, on an operative level, we have resolved to establish a permanent European headquarters, to be staffed with personnel by the Member States, to deal with the issue of creating an attractive system of incentives for national experts to participate in such operations and the build-up of personnel reserves for the future.
We have made specific proposals for the training of civil and military personnel. There are concrete proposals for how start-up missions are to be financed, for example, the establishment of a start-up fund according to Article 41 of the treaty. Proposals are on the table for the instruments of crisis management, in particular, the question of greater future cooperation between police and military forces. One example of this is the European policing troop. However, the question arises as to how these two instruments can be linked together in specific operational cases and how we can manage the issue of separating purely military and civil operations.
We have made proposals for the future of the battle groups. We are calling for a new approach to this issue. We want to see the battle groups being financed in accordance with the Athena mechanism. We are calling for the further development of the capabilities of the battle groups in line with the Oslo directives, the strengthening of the ability of the battle groups to secure civil missions, and a widening of the definition of the missions of the battle groups. We are considering the issue of research and technology, the question of dual use, and the inclusion of civil and military missions in the security research programme as part of the European Union's research programme. We are dealing with concrete questions in relation to equipment and stockpiling, as well as international cooperation with the United Nations and NATO. Our main concern here is the avoidance of duplication, the improved use of existing structures, the question of the consolidation of shared air transport capacities and the question of the implementation of the Berlin Plus Agreements for improved cooperation between the two organisations in the event of a crisis.
In other words, Parliament has lived up to its new tasks and obligations. The report was supported by a broad majority from all groups in the Committee on Foreign Affairs and we see it as an important contribution to the future establishment of civil and military structures in the European Union.
(HU) Madam President, ladies and gentlemen, the first and most important point we must clarify is whether we consider it important for civilian and military forces to work together appropriately. For me personally and for my party, Jobbik - The Movement for a Better Hungary - the answer is clearly yes: we consider cooperation between civilians and military authorities to be important. Now, a very good example of this in Hungary was the Magyar Gárda (Hungarian Guard), which was founded in 2007 and was able to work well - if you will - with the military authorities, be that in floodwater defences, in helping the victims of the red sludge flood, in giving blood or distributing bread, in other words, in social matters. You may rightly ask what reward they have received - state honours or recognition perhaps? They have received nothing, and instead of thanking these people for their self-sacrifice, the Hungarian Government made the baffling decision to disband the Hungarian Guard. For this reason, in order that we may start cooperation between civilian and military forces, we need to honour individuals who participate in organisations like the Hungarian Guard. People who wish to take part in such organisations out of a love for their country and nation, protecting their environment, must be allowed to work and must be valued members of society.
(DE) Madam President, the combination of civil and military powers is nothing new. Take, for example, the Command Centre, which has been in place in Council for some time now. Military and civil information has already been collated here. The Situation Centre is now to move to the External Action Service. I think it important to emphasise above all that the European Union has gained a high profile on the international front for its civil mechanisms, something that has brought the European Union a great deal of positive recognition. However, I believe we need a clear separation of civil and military powers.
At this point I would like to pick up on something that Mr Szegedi mentioned a moment ago. I would like to express my grave misgivings about the march organised by the Hungarian Jobbik party in Austria's Burgenland province recently, at which rifles and fixed bayonets were in evidence. I do not believe that this is in any way acceptable. I would like to express my clear opposition to such actions. There can be little doubt that they run contrary to the European spirit.
(The speaker agreed to take a blue card question under Rule 149(8))
(HU) Madam President, I would like a very, very short answer. What my fellow Member says is simply a lie. Neither Jobbik - The Movement for a Better Hungary - nor the Hungarian Guard has ever committed any crime - anyone can easily check this out - and has never defied any law, and therefore this is simply part of neoliberal political propaganda which tries to show them in a bad light, for neither the Hungarian Guard nor members of Jobbik have ever come into any conflict with the law, and we intend to continue to act in accordance with the law.
(DE) Madam President, I never suggested that the Jobbik party had been guilty of criminal wrongdoing. However, I did claim that a targeted mobilisation took place with rifles and fixed bayonets in Burgenland. You have not denied that this was indeed the case.
Member of the Commission. - Madam President, I will focus on the report, since it is an extremely useful and important report. I would like to thank Mr Ehrenhauser for his contribution.
The report is useful because it rightly focuses on the key element of civil-military cooperation, which is exactly the Commission's priority. It deals with the main points related to the EU's comprehensive approach in crisis management. The establishment of the European External Action Service is the exact expression of this priority. The very concept of the service that the High Representative is putting in place points in the same direction as the one suggested in the report, in particular, through the inclusion of the structures of the Common Security and Defence Policy in the External Action Service.
We fully support the development of civilian capabilities in order to have a proper balance between resources. The appropriate modalities for recruitment are now agreed, and appropriate expertise can be brought into the External Action Service. As everyone knows, this was not possible before.
A number of points in the report have been taken into account, and specific actions have been launched. This relates, in particular, to fostering civil-military synergies, better usability of the EU battle groups, training, financing, and cooperation with key partners, in particular, NATO and the United Nations. We also support the reinforcement of relations between the EU and the United Nations.
We have already done a lot together. The High Representative again met with the UN Secretary General in Lisbon last Saturday. The relationship between the EU and NATO is an important issue, as was illustrated just yesterday at the NATO summit in Lisbon. We also favour implementing all practical measures which can reinforce concrete cooperation between the EU and NATO and ensure, in particular, cooperation when both are deployed in the same theatre.
The Commission and the High Representative herself are looking forward to working together with the European Parliament on this important issue of civil-military cooperation.
The debate is closed.
The vote will take place on Tuesday, 23 November 2010.
Written statements (Rule 149)
Civil-military cooperation and the development of civil-military potential is one of the most important components of the common security and defence policy. Unfortunately, many aspects relating thereto remain at the planning stage. In discussions on the subject, Member States agree that significant resources should be provided for this. In reality, the plans have not been implemented and we still do not have fully formed structures. In view of the growing threat posed by natural disasters, terrorist acts and conflicts beyond the borders of the EU, I hope that this report will contribute to the exploitation of civil-military potential and civil-military cooperation. The report contains practical recommendations in this field, inter alia, with reference to the creation of civil-military structures within the European External Action Service, the use of battlegroups and the European Gendarmerie Force, optimisation of crisis management and the use of funds from the next framework programme. The aim of all this is to make better use of funds so that civil-military cooperation may fully materialise. A further significant aim is to avoid duplication of efforts during missions where NATO is participating in tandem with European forces. I hope that the report will be a significant incentive to start working towards the formation of effective civil-military structures. Baroness Ashton should ensure that the suggestions contained in the report are implemented as quickly as possible.
The European Union must respond rapidly in crisis situations, thereby necessitating more efficient coordination of its civilian and military structures. Setting up a permanent EU operational headquarters, placed alongside the Civilian Planning and Conduct Capability, would maximise the benefits of civil-military coordination. With regard to the request in the report for Member States to make available civilian capabilities in order to achieve real progress as quickly as possible, I want to stress that, on the civilian front, Romania actively contributes to fulfilling the Civilian Headline Goal 2010. As a result of its considerable involvement in EU civilian missions, Romania has achieved third place in the European rankings in terms of participating in such missions and contributing sound and varied expertise through its police officers, military police officers, soldiers, diplomats, judges and human rights experts. Romania is also at an advanced stage in the process of adopting a national civilian capabilities strategy.